Citation Nr: 1024222	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected condition pursuant to 38 C.F.R. § 4.29.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to an effective date earlier than January 11, 
2007 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent




WITNESS AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to 
November 1973.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2008, the Veteran and his wife testified during a 
hearing before RO personnel; a transcript of that hearing is 
associated with the claims file

In May 2010, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

Because the claim for a higher initial rating for PTSD on 
appeal follows the grant of service connection, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The issues of service connection for bipolar disorder and a 
higher initial rating for PTSD will be considered within the 
Remand section of this document below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  At his hearing before the undersigned in May 2010, prior 
to the promulgation of a decision in the appeal, the Veteran 
notified the Board that he wished to withdraw his appeal for 
a temporary total evaluation because of hospital treatment in 
excess of 21 days for a service-connected condition pursuant 
to 38 C.F.R. § 4.29.

2.  In an April 1984 decision, the Board denied service 
connection for a psychiatric disorder, to include PTSD.

3.  In a July 1991 decision, the Board declined to reopen the 
claim for service connection for a psychiatric disability, to 
include PTSD.  

4.  In June 1998, the Veteran submitted a claim that the RO 
accepted as a request to reopen the claim for service 
connection for a psychiatric disorder.   In February 1999, 
the RO declined to reopen the claim.  The Veteran appealed, 
and in July 2001, the Board remanded the matter of whether 
new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder for 
additional development.  In a June 2002 deferred decision, 
the RO noted that the claim on appeal included PTSD.  
Thereafter, in a June 2003 letter, the Veteran withdrew his 
appeal.

5.  The Veteran, through his agent, filed a subsequent letter 
in August 2, 2006, that the RO accepted as a request to 
reopen a claim for service connection for PTSD.  

6.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for PTSD after 
the February 1999 RO denial, and prior to the August 2, 2006 
claim to reopen.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for a 
temporary total evaluation because of hospital treatment in 
excess of 21 days for a service-connected condition pursuant 
to 38 C.F.R. § 4.29 have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an effective date of August 2, 2006, for 
the grant of service connection for PTSD, have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The appellant 
has withdrawn this appeal as to the claim for a temporary 
total evaluation because of hospital treatment in excess of 
21 days for a service-connected condition pursuant to 
38 C.F.R. § 4.29; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and the appeal as to this issue 
is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for earlier 
effective date for the grant of service connection for PTSD, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

III.  Effective date

In general, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
of compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).  In cases such as this, where the 
initial claim for the disability at issue was filed more than 
one year after service, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  
38 C.F.R. § 3.400(a).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(q)(1)(ii) (2009).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

The Veteran contends that he is entitled to service 
connection for PTSD earlier than January 11, 2007, 
specifically, the effective date should be from 1972, because 
that is when he believes that, but for the medical 
professions incorrect diagnosis at that time, he should have 
been diagnosed with PTSD.

In this case, in an April 1984 decision, the Board denied 
service connection for a psychiatric disorder, to include 
PTSD.  Thereafter, in an April 1990 rating decision denied 
the Veteran's claim for service connection for a nervous 
condition and for PTSD.  In a February 1991 decision, a 
hearing officer confirmed and continued the denial of service 
connection for PTSD.  In a July 1991 decision, the Board 
declined to reopen the claim for service connection for a 
psychiatric disability, to include PTSD.  

Then, in June 1998, the Veteran submitted a claim that the RO 
accepted as a request to reopen the claim for service 
connection for a psychiatric disorder.  In February 1999, the 
RO declined to reopen the claim.  The Veteran appealed, and 
the Board remanded the matter of whether new and material 
evidence to reopen the claim for service connection for an 
acquired psychiatric disorder for additional development.  In 
a June 2002 deferred decision, the RO noted that the claim on 
appeal included PTSD.   Thereafter, in a June 2003 letter, 
the Veteran withdrew his appeal.

On August 2, 2006, the RO received a letter from the 
Veteran's agent that was accepted as a request to reopen a 
claim for service connection for PTSD.  In an April 2007 
rating decision, the RO reopened the claim for service 
connection for PTSD and denied it on the merits.  

In a January 2008 rating decision, the RO granted service 
connection for PTSD, effective January 11, 2007, the date of 
a VA mental health record showing that the Veteran was 
diagnosed with PTSD.  

In this case, there was no informal claim, formal claim, or 
written intent to submit a request to reopen a claim for 
service connection for a psychiatric disorder or for PTSD 
after the February 1999 RO decision that declined to reopen 
the Veteran's claim for service connection for a psychiatric 
disorder.   As noted above, while the Veteran had perfected 
his appeal of the February 1999 RO decision, in June 2003 he 
submitted a written withdrawal of his appeal.   Moreover, 
regardless of when the Veteran filed his first claim for 
benefits, the petition to reopen that resulted in the grant 
of service connection for PTSD was not filed until August 2, 
2006, and therefore, the effective date can be no earlier 
than August 2, 2006. 

The Board points out that with respect to the phrase "the 
date entitlement arose", the United States Court of Appeals 
for Veterans Claims (Court) has stressed what that phrase 
does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 
(2000), the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" 
and used that date, rather than a much earlier date of 
receipt of claim, as the effective date.  The Court soundly 
rejected that rationale.  The Court stressed that the date of 
the medical evidence itself is irrelevant where an initial 
service connection claim is pending, even if it was submitted 
over twenty years after the time period in question.  The 
Court found error and reversed the Board.  The Court offered, 
under the circumstances of an original claim for service 
connection, the date that the Veteran submitted the claim or 
the date the Veteran was released from active service, 
whichever applies, ultimately controls the effective date for 
benefits.  Id.

Because the McGrath case has similar facts, the Court's 
guidance in that case will be followed carefully.

A January 11, 2007 VA mental health care record reflects that 
the Veteran was diagnosed with PTSD.  The VA health care 
professional's assessment was that the Veteran gave a history 
of a traumatic event in service, which was corroborated by 
his superior officer, which suggests that the incident was 
indeed very traumatic and a life-altering one for the 
Veteran.  The Veteran gave a history which was suggestive of 
a late onset of PTSD. 

In the January 2008 decision, the RO stated that the 
effective date of the grant of service connection for PTSD 
was January 11, 2007, the date on which the Veteran was 
diagnosed with PTSD.  
Similar to the facts in McGrath, in this case, the Veteran 
was not formally diagnosed with PTSD until a January 2007 VA 
medical record, which represents the earliest date that the 
Veteran proved his claim; however, that date is not 
synonymous with the date entitlement arose.  McGrath, 14 Vet. 
App. at 35.  
In this case, entitlement had arisen earlier than the January 
2007 date of the VA medical record, i.e. the date of the 
claim to reopen in August 2006.

For these reasons, the Board concludes that an effective date 
of August 2, 2006, the date of receipt of the Veteran's claim 
to reopen, is warranted for the grant of service connection 
for PTSD.  The Board notes that, in reaching this favorable 
conclusion, the benefit-of- the-doubt doctrine has been 
applied, as appropriate.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

The Board has entered this decision, as there was a basis to 
back up the effective date.  Evidence and arguments have been 
submitted that the appellant has had PTSD since service and 
that it was misdiagnosed over the years.  There are, however, 
no motions asserting clear and unmistakable error in any 
earlier final actions and as such, these contentions do not 
provide a legal basis to review the final actions.


ORDER

The appeal as to the issue of a temporary total evaluation 
because of hospital treatment in excess of 21 days for a 
service-connected condition pursuant to 38 C.F.R. § 4.29 is 
dismissed.

Entitlement to an effective date of August 2, 2006, for the 
award of service connection for PTSD, is granted.




REMAND

During the May 2010 Board hearing, the Veteran testified that 
his service-connected PTSD symptoms had worsened since his 
last VA examination.  He specifically stated that he has 
several flashbacks a month, sometimes several a week, and 
that this impacted on his sleep.  Therefore, the Board finds 
that a new VA psychiatric examination is warranted in order 
to fully and fairly evaluate the Veteran's claim for an 
initial rating in excess of 30 percent for PTSD.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).

With regard to the claim for service connection for bipolar 
disorder, the Veteran asserts that his currently non service-
connected bipolar disorder mirrors the symptoms of his 
service-connected PTSD.  During the May 2010 Board hearing, 
the Veteran's wife, who is a nurse, testified that the 
Veteran's diagnosis of bipolar disorder is an error.  VA 
medical records reflect that the Veteran has been diagnosed 
with PTSD, bipolar disorder, schizophrenia, and schizo-
affective disorder.  In a July 2009 VA examination report, 
the examiner opined that the Veteran does not meet the DSM-IV 
diagnostic criteria for the diagnosis of PTSD, and instead 
was diagnosed with bipolar disorder and cognitive disorder, 
not otherwise specified.  Thus, the Board finds that a 
medical opinion needs to be obtained whether the Veteran's 
PTSD and bipolar disorder distinctions are for administrative 
purposes or if these are separately ratable disabilities with 
distinctly different symptoms.  It is noted that all 
psychiatric disorders are rated under the same rating 
criteria.

Accordingly, the RO should arrange for the Veteran to undergo 
a VA psychiatric examination, by an appropriate examiner, at 
a VA medical facility.  The Veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in denial of the original claim (as 
such claims will be decided on the basis of evidence of 
record.  See 38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO/AMC should obtain and associate with the 
claims file all outstanding, pertinent, VA records.  The 
claims file currently includes outpatient treatment records 
from the Salem VA medical center (VAMC), dated through June 
2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain 
all outstanding, pertinent, medical records from the Salem 
VAMC, dated from June 2009 to the present.

Lastly, given the Veteran's contentions that he is not able 
to work because of his service-connected PTSD; on remand, the 
RO should also adjudicate whether this claim for a higher 
initial rating meets the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should send to the Veteran 
and his agent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to each of the claims on appeal, 
to include on an extra- schedular basis. 
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC should obtain from the 
Salem VAMC all outstanding pertinent 
medical records from June 2009 to the 
present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

3.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
psychiatric examination, by an appropriate 
examiner, at a VA medical facility.  The 
entire claims file must be provided to the 
examiner designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All necessary tests and studies should be 
accomplished and all clinical findings 
reported in detail.

The psychiatrist should identify the 
existence and severity of all current 
manifestations of the Veteran's PTSD.  The 
psychiatrist also should render a multi-
axial diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD.

The psychiatrist is also requested to 
opine whether the diagnosis of PTSD and 
bipolar disorder are distinctions made for 
administrative purposes or if these are 
separately ratable disabilities with 
distinctly different symptoms.   In 
providing this opinion, the psychiatrist 
should comment on the Veteran's 
contentions and the other evidence on 
file.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claims for 
an initial rating in excess of 30 percent 
for PTSD and for service connection for 
bipolar disorder in light of all pertinent 
evidence and legal authority.  The 
adjudication of the claim for an initial 
higher rating for PTSD should include 
express consideration of whether "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate, and specifically 
address whether the criteria for invoking 
the procedures for referral of the claims, 
pursuant to 38 C.F.R. § 3.321(b)(1), are 
met.  

5.  If any benefit sought on appeal 
remains denied, the Veteran and his agent 
should be provided with a SSOC that 
contains notice of all relevant actions 
taken on the claim.  An appropriate period 
of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate consideration. 
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


